DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27th, 2021 has been entered.

Response to Arguments
Applicant did not amend the claims, thus the pending claims are 1 – 16.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) (Japanese Application JP2014-045763 filed on March 7th, 2014). The certified copy has been filed in parent US Application No. 15/119,582, filed on August 17th, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 27th, 2021 was filed before the mailing date of the Notice of Allowance (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement (IDS) submitted on February 3rd, 2021 was filed before the mailing date of the Notice of Allowance (mailed March 2nd, 2021).  The submission is in compliance with 
The information disclosure statements (IDS) submitted on August 23rd, 2019 and October 25th, 2019 were filed before the mailing date of the First Action on the Merits (mailed April 3rd, 2020).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1 – 16 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 is taken as the representative claim.  Claim 1 recites a container / descriptor with information about layers and level used in inter layer prediction (the hierarchical information as a result from the hierarchical encoding performed).  th, 2021 does not provide a reasonable combination of the low level and hierarchical information and the relationship of levels as recited in the independent claims.
Claim 6 recites the method of claim 1 and is thus similarly allowable.
Claims 7 and 12 correspond to claims 1 and 6 as the decoder / receiver performing the inverse steps of the encoding process of claims 1 and 6 with the table information claimed for the decoding process and thus are similarly allowable.
Claims 2 – 5, 8 – 11, and 13 – 16 depend on allowed independent claims and thus are similarly allowable.

The Examiner in the Conclusion section cites the closest pertinent art resulting from updated search and consideration as well as Interference Search.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Toma, et al. (US PG PUB 2013/0279600 A1 referred to as “Toma” throughout) teaches the use of the MP4 descriptors / contained in Paragraph 203 and load balancing considerations in Paragraphs 58 – 69.  Dye (US PG PUB 2004/0022322 A1 referred to as “Dye” throughout) teaches in Figures 5 and 6 interpolation to adjust the frame rate to meet display requirements.  Haskell, et al (US Patent #6,233,356 B1 referred to as “Haskell” throughout) teaches in Table 5 and Figure 10 interpolation as a technique to adjust the frame rate for display rate / capabilities.
	Commonly Owned Patents and Applications that may raise ODP Issues based on amendments made: Tsukagoshi (US Patent #9,819,976 B2 referred to as “Tsu 76” throughout) and Tsukagoshi (US 
References previously recited against the claims were: Chen, et al. (US PG PUB 2015/110167 A1 referred to as “Chen” throughout in which citations will come from the US PG PUB in lieu of US Provisional Application 61/894,829) [Cited in Applicant’s August 23rd, 2019 IDS as Reference AA]; Tsukuba, et al. (US PG PUB 2016/0212437 A1 referred to as “Tsukuba” throughout in which citation will come from the US PG PUB in lieu of Foreign Priority Application JP2013-211469) [Cited in Applicant’s August 23rd, 2019 IDS as Reference AE].; Iguchi, et al. (US PG PUB 2016/0295257 A1 referred to as “Iguchi” throughout in which citations will come from the US PG PUB in lieu of US Provisional Application 61/916,400); Toma, et al. (US PG PUB 2016/0191932 A1 referred to as “Toma” throughout in which citations will come from the US PG PUB in lieu of US Provisional Application 61/892,697).
	References found in updated search and consideration include: Lee, et al. (US PG PUB 2016/0119632 A1 referred to as “Lee” throughout) in Figure 4 and Paragraph 71 but lacks the level description claimed.  Pandit, et al. (US PG PUB 2010/0027615 A1 referred to as “Pandit” throughout) in Table 7 recites a table for the prediction signaling but not the granularity of the present invention.
	References found during Interference Search include: Wu, et al. (US PG PUB 2009/0110073 A1 referred to as “Wu” throughout) teaches the general concepts of the present invention, but not the details of the claimed table.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER W. SULLIVAN/Primary Examiner, Art Unit 2487